Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER OF SMOKIN CONCEPTS DEVELOPMENT CORPORATION PURSUANT TO 18 U.S.C. SECTION1350 Pursuant to 18 U.S.C. Section1350 and in connection with the accompanying report on Form10-Q for the period ended September 30, 2013 that is being filed concurrently with the Securities and Exchange Commission on the date hereof (the "Report"), the undersigned officer of Smokin Concepts Development Corporation (the "Company") hereby certifies that: 1.The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. November 14, 2013 /s/ Robert B. Mudd Robert B. Mudd Interim Chief Executive Officer
